Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3,5-9,21-23, 27-34 is pending. 
Claims 4, 10-20,24-26 are canceled.
Claims 30-34 have been added.
Claims 1-3,5-9,21-23, 27-34 are rejected.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.


Response to Arguments

Applicant argues that the office action failed to teach “responsive to the priority of the first network slice being the same as the priority of the second slice, preferentially processing one of the following: a service of a high-load network slice; or a service that is of a network slice and that arrives first. “
Looking at applicant specification as filed , the limitation collision is described in [0050] as follow: the collision includes: when processing data or signaling of a network slice A, the terminal receives to-be-processed data or signaling of a network slice B; the terminal simultaneously receives data or signaling of a network slice A and data or signaling of a network slice B; or the terminal cannot simultaneously process data or signaling of a network slice A and data or signaling of a network slice B due to insufficient resources 
And the limitation “responsive to the priority of the first network slice being the same as the priority of the second slice, preferentially processing one of the following: a service of a high-load network slice; or a service that is of a network slice and that arrives first is described in applicant as filed in [0055] as follow: When the plurality of network slices have a same priority, the terminal (or the AMF/access network device) preferentially processes a service of a high-load network slice; or the terminal (or the AMF/access network device) randomly selects a network slice, and processes a service of the selected network slice; or the terminal (or the AMF/access network device) preferentially processes a service that is of a network slice and that arrives first.
Furthermore, looking at applicant specification as filed  [0151] a session is related/tight to a slice.
Based on this Duggal teaches in fig.8 step 214 priority of a first profile data being compared with priority of a second profile data and when priority of both data session match i.e. a priority of a first slice being the same as priority of a second slice, second application being launched using existing first data session i.e. using a session that was there first i.e. arrive first.
Finally Duggal does not expressly teach the concept of slice… But Chandramouli on his side teaches in [0025] a 5g network having a first network slice and second network slice hosting different service or tenant. Based on this the combination of Duggal and Chandramouli teaches “responsive to the priority of the first network slice being the same as the priority of the second slice, preferentially processing one of the following: a service of a high-load network slice; or a service that is of a network slice and that arrives first. “

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 21, 27, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al. (WO 2009/042840 A1) and in view of Chandramouli (WO/2018/141945 A1) hereinafter Chandra. 









The invention is about slice prioritization and is show in figure 4

    PNG
    media_image1.png
    521
    447
    media_image1.png
    Greyscale







The primary reference Duggal is about data session conflict resolution and is shown in fig.8 

    PNG
    media_image2.png
    1027
    664
    media_image2.png
    Greyscale




The secondary reference Chandramouli control plane message prioritization and is shown in fig. 3

    PNG
    media_image3.png
    394
    641
    media_image3.png
    Greyscale










For claim 1. Duggal teaches a service processing method (Duggal fig.8 a system for processing data session i.e. service), comprising:
receiving (Duggal fig. 8 step 200 [0089] wireless device part of a communication system receiving input), by a terminal in a communication system wherein the communication system comprises (Duggal fig. 8 step 200 [0089] wireless device part of a communication system receiving input),  at least a first service(Duggal fig. 8  step 200 [0089] input to launch a fist service having NAI and a priority category see also step 204 [0090] )  and a second service (Duggal fig. 8  step 208 [0091] input to launch a second service having NAI and a priority category)   where the terminal accesses the first and the first information (Duggal [0089] a first NAI, first network service application having a priority which is known to network terminal i.e. access),  a priority corresponding to the first information(Duggal [0089] a first NAI, first network service application having a priority), second information(Duggal [0091] a second  NAI, second network service application having a priority),  and a priority corresponding to the second information(Duggal [0091] a second  NAI, second network service application having a priority), and
responsive to a collision of a first service with a second service, preferentially processing, by the terminal, a service of a high-priority network slice based on the priorities (Duggal [0091] step 214, 216 while a first data session is ongoing receiving a second data session i.e. collision and a data session being services based on priority based on which first session is closed in order to launch second data session because second data session is preferred i.e. having a higher priority); and
responsive to the priority of the first network slice being the same as the priority of the second network slice, preferentially processing one of the following (Duggal [0091] step 214 a comparison being made between the priority of the two sessions and when session match i.e. the same):
a service of a high-load network slice; or 
a service that is of a network slice and that arrives first (Duggal [0091] step 216 a comparison being made between the priority of the two sessions and when session match i.e. the same maintaining the first session i.e. to launch second network application i.e. processing the service or request that arrive first).
Duggal does not teach first network slice, second network slice, of the first network slice, of the second network slice,
However, Chandra from a similar field of endeavor teaches first network slice(Chandra fig. 3 [0025] 5g network having a first and a second slice see also [0016] see also provisional [0016]), second network slice(Chandra fig. 3 [0025] 5g network having a first and a second slice see also [0016] see also provisional [0016]), of the first network slice(Chandra fig. 3 [0025] 5g network having a first and a second slice see also [0016] see also provisional [0016]), of the second network slice(Chandra fig. 3 [0025] 5g network having a first and a second slice see also [0016] see also provisional [0016]).
Thus, it would have obvious to a person of ordinary skills at the time of filling to combine the teaching of Chandra and the teaching of Duggal to use slice in order to keep service apart in order to service request based on slice priority. Because Chandra teaches a mechanism to prioritize control plane messaging and transport associated with end-to end business or service, thus separating different network slices (Chandra [0006]).

For claim 21. Duggal teaches An apparatus in a communication system, wherein the communication system comprises: (Duggal fig.5 a network device 30), comprises:
at least one processor (Duggal fig. 5, 80 processor); 
and at least one memory (Duggal fig. 5, 82 memory); the at least one memory comprising instructions that when executed by the at least one processor (Duggal fig.5 processor 80 coupled with memory 82), cause the apparatus to perform, at least, the following:
receiving (Duggal fig. 8 step 200 [0089] wireless device part of a communication system receiving input), by a terminal in a communication system wherein the communication system comprises (Duggal fig. 8 step 200 [0089] wireless device part of a communication system receiving input),  at least a first service(Duggal fig. 8  step 200 [0089] input to launch a fist service having NAI and a priority category see also step 204 [0090] )  and a second service (Duggal fig. 8  step 208 [0091] input to launch a second service having NAI and a priority category)   where the terminal accesses the first and the first information (Duggal [0089] a first NAI, first network service application having a priority which is known to network terminal i.e. access),  a priority corresponding to the first information(Duggal [0089] a first NAI, first network service application having a priority), second information(Duggal [0091] a second  NAI, second network service application having a priority),  and a priority corresponding to the second information(Duggal [0091] a second  NAI, second network service application having a priority), and
responsive to a collision of a first service with a second service, preferentially processing, by the terminal, a service of a high-priority network slice based on the priorities (Duggal [0091] while a first data session is ongoing receiving a second data session i.e. collision and a data session being services based on priority based on which first session is closed in order to launch second data session because second data session is preferred i.e. having a higher priority); and
responsive to the priority of the first network slice being the same as the priority of the second network slice, preferentially processing one of the following (Duggal [0091] step 214,216 a comparison being made between the priority of the two sessions and when session match i.e. the same):
a service of a high-load network slice; or 
a service that is of a network slice and that arrives first (Duggal [0091] step 216 a comparison being made between the priority of the two sessions and when session match i.e. the same maintaining the first session i.e. to launch second network application i.e. processing the service or request that arrive first).
Duggal does not teach first network slice, second network slice, of the first network slice, of the second network slice,
However, Chandra from a similar field of endeavor teaches First network slice(Chandra fig. 3 [0025] 5g network having a first and a second slice see also [0016] see also provisional [0016]), second network slice(Chandra fig. 3 [0025] 5g network having a first and a second slice see also [0016] see also provisional [0016]), of the first network slice(Chandra fig. 3 [0025] 5g network having a first and a second slice see also [0016] see also provisional [0016]), of the second network slice(Chandra fig. 3 [0025] 5g network having a first and a second slice see also [0016] see also provisional [0016]).
Thus, it would have obvious to a person of ordinary skills at the time of filling to combine the teaching of Chandra and the teaching of Duggal to use slice in order to keep service apart in order to service request based on slice priority. Because Chandra teaches a mechanism to prioritize control plane messaging and transport associated with end-to end business or service, thus separating different network slices (Chandra [0006]).

As to claim 27. The combination of Duggal and Chandra teaches all the limitations of parent claim 1,
Duggal does not teach wherein: the first information includes a priority of first service type, and the second information includes a second service type, preferentially processing, by the terminal, a service of a high-priority network slice based on the priorities, comprises:
determining a higher priority of the first service type and the second service type; preferentially processing a service of a network slice corresponding to a higher-
priority of a service type
However Chandra from a similar field of endeavor teaches  Chandra teaches wherein: the first information includes a priority of first service type, and the second information includes a second service type(looking at applicant specification [0067] each service type have a different priority i.e. mIoT is of lower priority Chandra  [0016] a URLLC and IoT traffic being carried by two different slices and URLCC being processed first and action being taken in order to avoid traffic impediment that might be cause by delay tolerant traffic see also 62455193 [0016]), preferentially processing, by the terminal, a service of a high-priority network slice based on the priorities(looking at applicant specification [0067] each service type have a different priority i.e. mIoT is of lower priority Chandra  [0016] a URLLC and IoT traffic being carried by two different slices and URLCC being processed first and action being taken in order to avoid traffic impediment that might be cause by delay tolerant traffic see also 62455193 [0016]), comprises:
determining a higher priority of the first service type and the second service type(looking at applicant specification [0067] each service type have a different priority i.e. mIoT is of lower priority Chandra  [0016] a URLLC and IoT traffic being carried by two different slices and URLCC being processed first and action being taken in order to avoid traffic impediment that might be caused by delay tolerant traffic see also 62455193 [0016]); preferentially processing a service of a network slice corresponding to a higher-
priority of a service type (looking at applicant specification [0067] each service type have a different priority i.e. mIoT is of lower priority Chandra [0016] a URLLC and IoT traffic being carried by two different slices and URLCC being processed first and action being taken in order to avoid traffic impediment that might be caused by delay tolerant traffic see also 62455193 [0016]).
Thus, it would have obvious to a person of ordinary skills at the time of filling to combine the teaching of Chandra and the teaching of Duggal to use slice in order to keep service apart in order to service request based on slice priority. Because Chandra teaches a mechanism to prioritize control plane messaging and transport associated with end-to end business or service, thus separating different network slices (Chandra [0006]).

For claim 31. The combination of Duggal and Chandra teaches all the limitations of claim 1, 
Duggal does not teach wherein: each network slice includes: a Slice/service type of the network slice that the terminal subscribes to and that is supported by the AMF and priority information of each slice/service type
However Chandra from a similar field of endeavor teaches wherein: each network slice includes: a Slice/service type of the network slice that the terminal subscribes to and that is supported by the AMF and priority information of each slice/service type (Chandra [0038] AMF to gnb having multiple STCP streams i.e. slices and see also [0040] prioritization of signaling for different slices).
Thus, it would have obvious to a person of ordinary skills at the time of filling to combine the teaching of Chandra and the teaching of Duggal to use slice in order to keep service apart in order to service request based on slice priority. Because Chandra teaches a mechanism to prioritize control plane messaging and transport associated with end-to end business or service, thus separating different network slices (Chandra [0006]).

Claim 5, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli (WO/2018/141945 A1) hereinafter Chandra and in view of Duggal et al. (WO 2009/042840 A1).

As to claim 5. Chandra teaches a service processing (fig.3 a 5g network which works according to method see also 62455193 fig.3) method, comprising:
receiving(Chandra [0044] control plane message being sent to AMF see also provisional 62455193 [0044] ), a first message(Chandra [0044] control plane message being sent to AMF see also provisional 62455193 [0044] ),  by an access and mobility management function (AMF) in a 5th Generation (5G) communication system(Chandra [0044] control plane message being sent to AMF see also provisional 62455193 [0044]), wherein the 5G communication system comprises a plurality of network slices(Chandra fig. 3. 5g network having a first and a second slice i.e. multiple or plurality network slice see also [0016] see also provisional [0016]), 
preferentially processing (Chandra [0041] prioritization taking place at the AMF [0014]- [0016] each PDU session associated with a different slice ID and two pdu session coming in competition and are part of a same Ue and [0016] URLCC traffic being prioritized see also provisional 62455193 [0014]- [0016]), by the AMF (Chandra [0041] prioritization taking place at the AMF see also 62455193 [0041]). 
a service of the high-priority network slice based on the priority when services of the plurality of network slices collide (Chandra [0041] prioritization taking place at the AMF and [0037] prioritization taking place at gnb-AMF interface  [0016] a URLLC and IoT traffic being carried by two different slices and URLCC being processed first and action being taken in order to avoid traffic impediment that might cause by delay tolerant traffic see also 62455193 [0016]), the AMF being shared by the plurality of network slices( Chandra [0038] AMF to gnb having multiple STCP streams i.e. slices).
Chandra, does not teach and responsive to the plurality of network slices being the same, preferentially processing one of: a service of a high-load network slice; or a service that is of a network slice and that arrives first.
However, Duggal from a similar field of endeavor teaches and responsive to the plurality of network slices being the same (Duggal [0091] step 214 a comparison being made between the priority of the two sessions and when session match i.e. the same): preferentially processing one of: a service of a high-load network slice; or a service that is of a network slice and that arrives first (Duggal [0091] step 216 a comparison being made between the priority of the two sessions and when session match i.e. the same maintaining the first session i.e. to launch second network application i.e. processing the service or request that arrive first).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Duggal and the teaching of Chandra to use a conflict resolution at the Ue. Because Duggal teaches a method of prioritizing slice in case of conflict thus providing better spectrum utilization (Duggal [0035]).

For claim 34. The combination of Chandra and Duggal teaches all the limitations of claim 5, 
Chandra teaches wherein each network slice includes one of the following: a Slice/service type of the network slice that the terminal subscribes to and that is supported by the AMF and priority information of each slice/service type(Chandra [0016] slice/service type in connection with SM-NSSAI and see also [0038] AMF to gnb having multiple STCP streams i.e. slices and see also [0040] prioritization of signaling for different slices); or one or more pieces of single network slice selection assistance information (S- NSSAI) of the network slice that the terminal subscribes to and that is supported by the AMF and priority information corresponding to each piece of S-NSSAI.

Claim 3,23,28,29,30,32, are rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al. (WO 2009/042840 A1) and in view of Chandramouli (WO/2018/141945 A1) hereinafter Chandra and in view of Singh et al. (US-PG-PUB 2017/0339688 A1). 

As to claim 3. The combination of Chandra and Duggal teaches all the limitations of parent claim 1,
The combination of Chandra and Duggal does not teach wherein the first information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, single network slice selection assistance information (S-NSSAI), or a slice/service type and
the second information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, S-NSSAI, or a slice/service type
However, Singh from a similar field of endeavor teaches wherein the first information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, single network slice selection assistance information (S-NSSAI), or a slice/service type(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice); and
the second information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, S-NSSAI, or a slice/service type(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of Chandra and Duggal to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh [0006]).

As to claim 23. The combination of Chandra and Duggal teaches all the limitation of parent claim 21,
 The combination of Chandra and Duggal does not teach wherein the first information of the first network slice comprises one or more of the following:
an identifier of the first network slice, a network slice instance identifier, single network slice selection assistance information (S-NSSAI), or a slice/service type; and
the second information of the second network slice comprises one or more of the following:
an identifier of the second network slice, a network slice instance identifier, S-NSSAI, or a slice/service type.
However, Singh from a similar field of endeavor teaches an identifier of the first network slice, a network slice instance identifier, single network slice selection assistance information (S-NSSAI), or a slice/service type (looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice);
the second information of the second network slice comprises one or more of the following:
an identifier of the second network slice, a network slice instance identifier, S-NSSAI, or a slice/service type(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of Chandra and Duggal to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh [0006]).

As to claim 28. The combination of Chandra and Duggal teaches all the limitations of parent claim 1,
The combination of Chandra and Duggal does not teach wherein a first message includes the first information of the first network slice, a priority corresponding to the first information, second information of the second network slice, and a priority corresponding to the second information.
However, Singh from a similar field of endeavor teaches wherein a first message includes the first information of the first network slice(Singh fig.4 [0035] step 401 in response to attachment procedure NSI i.e. first information being made known i.e. message to Ue and information being broadcast repeatedly i.e. information regarding first slice and second slice having NSI of the different network slice see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously and [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue), a priority corresponding to the first information(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046]), second information of the second network slice(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046]), and a priority corresponding to the second information(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of Chandra and Duggal to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh [0006]).

As to claim 29. The combination of Chandra and Duggal teaches all the limitations of parent claim 21,
The combination of Chandra and Duggal does not teach wherein a first message includes the first information of the first network slice, a priority corresponding to the first information, second information of the second network slice, and a priority corresponding to the second information.
However Singh from a similar field of endeavor teaches  wherein a first message includes the first information of the first network slice(Singh fig.4 [0035] step 401 in response to attachment procedure NSI i.e. first information being made known i.e. message to Ue and information being broadcast repeatedly i.e. information regarding first slice and second slice having NSI of the different network slice see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously and [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue), a priority corresponding to the first information(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046]), second information of the second network slice(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046]),, and a priority corresponding to the second information(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of Chandra and Duggal to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh [0006]).

For claim 30. The combination of Chandra and Duggal teaches all the limitations of claim 1, 
The combination of Chandra, Duggal does not teach wherein: each network slice includes: an identifier of each network slice that the terminal subscribes to and that is supported by an access and mobility management function (AMP) and priority information of each network slice instance.
However, Singh from  a similar field of endeavor teaches  wherein: each network slice includes: an identifier of each network slice that the terminal subscribes to and that is supported by an access and mobility management function (AMF) and priority information of each network slice instance(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of Chandra and Duggal to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh [0006]).

For claim 32. The combination of Chandra and Duggal teaches all the limitations of claim 1, 
The combination of Chandra, Duggal does not teach wherein: each network slice includes: one or more pieces of single network slice selection assistance information (S- NSSAD) of the network slice that the terminal subscribes to and that is supported by the AMF and priority information corresponding to each piece of S-NSSAI.
However, Singh from a similar field of endeavor teaches wherein: each network slice includes: one or more pieces of single network slice selection assistance information (S- NSSAI) of the network slice that the terminal subscribes to and that is supported by the AMF and priority information corresponding to each piece of S-NSSAI( looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the teaching of Chandra to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh [0006]).

Claim 2,22 are rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al. (WO 2009/042840 A1) in view of Chandramouli (WO/2018/141945 A1) hereinafter Chandra in view of Singh et al. (US-PG-PUB 2017/0339688 A1) and in view of Singh et al. (US-PG-PUB 2018/0227871 A1) hereinafter Singh7871.

As to claim 2. The combination of Duggal, Chandra teaches all the limitations of parent claim 1,
The combination Duggal, Chandra and Singh does not teach of wherein the first message is a registration accept message; and
before the terminal receives the registration accept message, the method further comprises:
sending, by the terminal, a registration request message to an access network device.
However, Singh7871 from a similar field of endeavor teaches wherein the first message is a registration accept message (Singh7871 [0051] a registration accept message fig. 4, S414 a registration accept message), and
before the terminal receives the registration accept message, the method further comprises:
sending (Singh7871 fig. 4, S401 a registration request message), by the terminal (Singh7871 fig. 4, S401 a registration request message), a registration request message to an access network device (Singh7871 fig. 4, S401 a registration request message).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh7871 and the combined teaching of Duggal and Chandra and Singh to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh7871 [0004]).

As to claim 22. The combination of Chandra and Singh teaches all the limitations of parent claim 21,
The combination of Chandra and Singh teaches the at least one memory further comprising instructions that when executed by the at least one processor, cause the apparatus to perform, at least, the following (Chandra [0049] processor 514 [0049] 516 memory [0049] computer instruction),
The combination Chandra and Singh does not teach 
wherein a first message that includes the first information is a registration accept message
sending a registration request message to an access network device before the apparatus receives the registration accept message, wherein a first message that includes the first information is a registration accept message
However, Singh7871 from a similar field of endeavor teaches wherein a first message that includes the first information is a registration accept message (Singh7871 [0051] a registration accept message fig. 4, S414 [0051] a registration accept message), and
sending a registration request message to an access network device before the apparatus receives the registration accept message (Singh7871 fig. 4, S401 a registration request message).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh7871 and the combined teaching of Duggal and Chandra and Singh to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh7871 [0004]).

Claim 6,7,8,9, are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli (WO/2018/141945 A1) hereinafter Chandra and in view of Duggal et al. (WO 2009/042840 A1) and in view of Singh et al. (US-PG-PUB 2018/0227871 A1) hereinafter Singh7871.

As to claim 6. The combination of Chandra and Duggal teaches all the limitations of parent claim 5,
The combination of Chandra and Duggal does not teach receiving, by the AMF, the first message sent by a second device, wherein the first message comprises the first information of the one or more network slices that the terminal subscribes to and the priority corresponding to the first information, and the second device is a user data management (UDM) or a policy control function (PCF); and
 before the receiving, by an AMF, the first message, the method further comprises:
sending, by the AMF, a first request to the second device, wherein the first request is used to request the first information of the one or more network slices that the terminal subscribes to and the priority corresponding to the first information.
However singh7871 teaches receiving (Singh7871 [0045] AMF receiving), by the AMF(Singh7871 [0045] AMF receiving), the first message sent by a second device (Singh [0045] discovery response being sent to AMF), wherein the first message comprises the first information of the one or more network slices that the terminal subscribes to and the priority corresponding to the first information (Singh7871 [0045] slice type i.e. priority and NSSAI being received by AMF), and the second device is a user data management (UDM) or a policy control function (PCF) (Singh [0045] information obtained from UDM or PCF being forwarded to AMF via NRF and [0042] AMF communicating with UDM ); and
 before the receiving, by an AMF, the first message, the method further comprises:
sending (Singh7871] [0042]an inquiry i.e. a request  being sent to the UDM by the AMF), by the AMF(Singh7871] [0042]an inquiry i.e. a request  being sent to the UDM by the AMF), a first request to the second device(Singh7871] [0042]an inquiry i.e. a request  being sent to the UDM by the AMF), wherein the first request is used to request the first information of the one or more network slices that the terminal subscribes to and the priority corresponding to the first information(Singh7871 [0042] AMF inquiring or requesting subscription information of the Ue from UDM).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of Chandra and Duggal to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh7871 [0004]).

As to claim 7. The combination of Chandra and Duggal teaches all the limitations of parent claim 5,
The combination of Chandra and Duggal does not teach wherein the receiving, by an AMF, a first message comprises:
wherein the receiving, by an AMF, a first message comprises:
receiving, by the AMF, the first message sent by a policy function entity (PCF), wherein the first message comprises the priority corresponding to the first information of the network slice; and
before the receiving, by an AMF, the first message, the method further comprises:
sending, by the AMF, a second request to the policy function entity PCF, wherein the second request is used to request a priority of a network slice that the terminal subscribes to, and the second request comprises the first information.
However, Singh7871 from a similar field of endeavor teaches receiving (Singh7871 [0045] AMF receiving), by the AMF (Singh7871 [0045] AMF receiving), the first message sent by a policy function entity (PCF) (Singh7871 [0045] slice type i.e. priority and NSSAI being received by AMF), wherein the first message comprises the priority corresponding to the first information of the network slice (Singh [0045] a slice type i.e. priority); and
before the receiving, by an AMF, the first message, the method further comprises:
sending(Singh7871] [0042]an inquiry i.e. a request  being sent to the UDM by the AMF),, by the AMF(Singh7871] [0042]an inquiry i.e. a request  being sent to the UDM by the AMF),, a second request to the policy function entity PCF(Singh7871] [0042]an inquiry i.e. a request  being sent to the UDM by the AMF),, wherein the second request is used to request a priority of a network slice that the terminal subscribes to, and the second request comprises the first information (Singh7871] [0043] a discovery request being send to NRF which obtain information about NSSAI, slice type and slice id from PCF see also [0045]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of Chandra and Duggal to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh7871 [0004]).

As to claim 8. The combination of Chandra and Singh teaches all the limitations of parent claim 7,
The combination of Chandra and Singh does not teach wherein the first information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, single network slice selection assistance information (S-NSSAI), or a slice/service type
However Singh7871 from a similar field of endeavor teaches wherein the first information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, single network slice selection assistance information (S-NSSAI), or a slice/service type(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of Chandra and Duggal to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh7871 [0004]).

As to claim 9. The combination of Chandra and Singh teaches all the limitations of parent claim 5,
The combination of Chandra and Singh does not teach sending, by the AMF, a registration accept message to an access network device, wherein the registration accept message comprises the first information of the one or more network slices that the terminal subscribes to and the priority corresponding to the first information; and
before the receiving, by an AMF, a first message, the method further comprises:
receiving, by the AMF, a registration request message that is sent by the terminal and forwarded by the access network device.
However Singh7871 from a similar field of endeavor teaches after the receiving, by an AMF, a first message, further comprising:
sending(Singh7871 [0051] a registration accept message fig. 4, S414 [0051] a registration accept message), by the AMF(Singh7871 [0051] a registration accept message fig. 4, S414 a registration accept message), a registration accept message to an access network device(Singh7871 [0051] a registration accept message fig. 4, S414 a registration accept message), wherein the registration accept message comprises the first information of the one or more network slices that the terminal subscribes to and the priority corresponding to the first information (Singh7871 [0051] registration accept message including NSSAI, pdu session state, a mobility limitation i.e. related to QOS i.e. priority); and
before the receiving (Singh7871 [0054] Ue transmitting a registration request to AMF i.e. being receiving from AMF), by an AMF (Singh7871 [0054] Ue transmitting a registration request to AMF i.e. being receiving from AMF), a first message (Singh7871 [0054] Ue transmitting a registration request to AMF i.e. being receiving from AMF), the method further comprises:
receiving (Singh7871 [0054] Ue transmitting a registration request to AMF i.e. being receiving from AMF), by the AMF (Singh7871 [0054] Ue transmitting a registration request to AMF i.e. being receiving from AMF), a registration request message that is sent by the terminal and forwarded by the access network device (Singh7871 [0054] Ue transmitting a registration request to AMF i.e. being receiving from AMF and registration request being forwarded by RAN to AMF).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of Chandra and Duggal to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh7871 [0004]).

Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli (WO/2018/141945 A1) hereinafter Chandra and in view of Duggal et al. (WO 2009/042840 A1) and in view of Singh et al. (US-PG-PUB 2017/0339688 A1). 

For claim 33. The combination of Chandra and Duggal teaches all the limitations of parent claim 5,
The combination of Chandra and Duggal does not wherein each network slice: an identifier of each network slice instance that the terminal subscribes to and that is supported by the AMF and priority information of each network slice instance
However,  Singh from a similar field of endeavor teaches wherein each network slice: an identifier of each network slice instance that the terminal subscribes to and that is supported by the AMF and priority information of each network slice instance(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the teaching of Chandra to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US-PG-PUB 2017/0303259 A1) method and apparatus for network slicing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412